BliANNON, PRESIDENT :
H. PI. Weir was sentenced to a ten years term, in the penitentiary from Pocahontas county for selling cocaine, and brings this writ of error.
Count- 2 of the indictment, on which he was tried, charged that he ‘‘Did feloniously and unlawfully, sell, give away and dispense cocaine and mixtures containing cocaine, the said EL. H. Weir not being then and there a licensed manufacturing pharmacist or chemist or wholesale or retail druggist; and the said H. II. Weir not being then and there in charge of any hospital, college, scientific or other public institution; and the said II. II. Weir not being then, and there a licensed physician, dentist or veterinary surgeon, against the peace and dignity of the state.” The statute on which this prosecution rests is ch. 16, Acts of 1911. Its first section reads as follows: “That no person shall sell, give away or otherwise dispense cocaine, alpha or .beta, eucaine, or any mixture of either, except on the prescription .of a licensed physician in good standing in his profession, not of intemperate habits or addicted to the use of any drug, and any person violating the provisions of this section shall be guilty of a felony-and upon conviction thereof shall be imprisoned in the penitentiary of this state not less than one nor more than ten years for paeh offense. Provided, that nothing *94herein contained shall be construed to prohibit the sale of cocaine or alpha or beta eucaine by any licensed manufacturing pharmacist or chemist or wholesale or retail druggist to other licensed manufacturing pharmacist or chemist or wholesale or retail druggist, or to hospitals, colleges and scientific, or public institutions, or to licensed physicians, dentists or veterinary surgeons; nor to the use of cocaine or alpha or beta eucaine by any licensed physician, dentist or veterinary surgeon in the regular course of his practice.” A motion to quash this count was overruled. The defect pointed out is that the count does not aver that the defendant acted without the prescription of a licensed physician. The statute in its enacting clause prohibits any person from selling cocaine, except upon the prescription of a physician. The general rule is that an exception in the enacting clause of a statute penal must negative the exception. This principle is fully and clearly discussed by Judge Robinson in State v. Welch, 69 W. Va. 547, in which case an indictment for carrying a pistol was held bad, because it did not aver that the defendant acted without a state license. That case would seem to rule this case, and condemn count 2 in this indictment, without further discussion. It so strikes me. As stated the rule is that exceptions in the enacting clause of a statute must be negatived in indictments. It is often a nice question when such matter should be negatived and when it is a matter of defense. I think the true rule is that “In charging a statutory crime only such exceptions and provisions need be negatived as are descriptive of the offense, without regard to their position and location in the statute.” 108 Am. St. R. 85, and note. But the difficulty is to say whether the exception is a vital part of the offense described. In our case all that is contained in the count may be true and yet the defendant not guilty. That is frequently put as a test of a good indictment. Tire defendant may have had a prescription authorizing sale. The offense is not merely selling, but selling without a prescription, therefore we conclude that this is a part of the very definition of the crime.
Such consideration satisfies me; but it was suggested that section 2 of the statute might operate to say that no one, even with a prescription, can sell cocaine. That section reads as *95follows: “If any person, except a licensed physician, dentist or veterinary surgeon, manufacturing- pharmacist or chemist, or wholesale or retail pharmacist or druggist, have in his possession cocaine or alpha or beta eueaine or any mixture of either with intent to sell, give away or otherwise dispense the same, he shall be deemed guilty of a felony and punished by confinement in the penitentiary of this state not less than one year nor more than ten years; and possession of cocaine or alpha or beta eueaine or any mixture of either, except by a licensed physician, dentist, veterinary surgeon, manufacturing, chemist, pharmacist, wholesale or retail pharmacist or druggist or on the prescription of a licensed physician in good standing in his profession, not of intemperate habits or addicted to the use of any drug, shall be prima facie evidence of an intent to sell, give away or otherwise dispense the same. Provided, that nothing herein contained shall be construed to apply to any hospital, college or scientific or public institution.” It was suggested as that section prohibited anyone, except the persons named in it, from having possession of cocaine, it was intended utterly to prohibit anyone from selling, even on a prescription, and make the party guilty of sale. It seems to me that this would violate the plain intent of section 1, because it says that no person shall sell cocaine, “except on the prescription of a licensed physician,” and thus plainly says that one having such prescription may sell. What could be plainer than this grant of authority? Furthermore, if we dney this effect of a prescription because of the prohibition of keeping on hand cocaine, contained in section 2, we by inference or implication give section 2 the effect to create a crime for the act of selling, when section 2 contains no words saying that one having a prescription shall not sell. By mere implication or construction, under the idea that such is the intent, we deny the right given in words by section 1. If we do this we violate the cardinal rule of construction of statutes, namely: that criminal statutes are to be strictly construed, and we cannot under them create offenses by mere construction. Diddle v. Casualty Co., 65 W. Va., 170. “A penal statute cannot be extended by implication or construction. It cannot be made to embrace cases not within the letter, though within the reason and policy, of the law. 'It is axiomatic *96that statutes creating and defining crimes cannot be extended by intendment, and that no act, however wrongful, can be punished under such a statute unless clearly within its terms/' Although a case may be within the mischief intended to be remedied by a ¡penal act, that fact affords no sufficient reason for construing it so as to extend it to cases not within the correct and ordinary meaning of its language.” Lewis’ Sutherland Statutory Construction, sec. 531 (350).
For these reasons we reverse the judgment, set aside the verdict, quash the second count of the indictment, and remand the case to the circuit court.

Reversed.